     Case 1:21-cr-00254-RPK Document 1-1 Filed 05/07/21 Page 1 of 1 PageID #: 20




                                        INFORMATION SHEET

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


1.       Title of Case: United States v. Heather Busch et al.

2.       Related Magistrate Docket Number(s): _N_/A
                                                  _ _ _ __ _ _ _ _ _ _ _ _ _ __

3.       Arrest Date:   NIA                            1:21-cr-00254(RPK)(CLP)

4.       Nature of offense(s):    IZI   Felony
                                  □     Misdemeanor

5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E.D.N.Y.
         Division pf Business Rules ):_N_/_A_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

6.       Projected Length of Trial:      Less than 6 weeks      IZI
                                         More than 6 weeks      □

7.       County in which crime was allegedly committed: ~O_u_ee_n_s_ _ _ _ _ _ _ _ _ __
         (Pursuant to Rule 50.l(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10, 2012. 1        □ Yes IZI No

9.       Has this indictment/information been ordered sealed?             IZI Yes   □   No

10.      Have arrest warrants been ordered?                               IZI Yes   □   No

11.      Is there a capital count included in the indictment?   □     Yes IZI No


                                                       MARK J. LESKO
                                                       ACTING UNITED STATES                  ~ - ' - " ' 7 JL'-l   EY

                                               By:
                                                       Ry
                                                       Nie
                                                       Assi
                                                       (71




         Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/ 12
